 In the Matter of MOUNTAIN STATES POWER COMPANY, KALISPELL Divi-SIONandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNION No 768, A. F. OF L.Case RNo.19-R-1419.Decided June 5, 1945Walchli & Korn,by Mr. Hans Walchli,andMr. M. M. Rawlings,ofKalispell,Mont., andMr.J.Ford,of Albany,Oreg., for the Company.Mr. H. W. Bell,of Denver,Colo., andMessrs. Roy KohlerandJamesJ.Duffy,of Kalispell,Mont., for the I. B. E. W.Mr. Cecil Thorvilson,of Kalispell,Mont., for the L. 0 E.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by International Brotherhood ofElectricalWorkers, Local Union No. 768, A. F. of L., herein called theIB E. W, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Mountain States Power Company,KalispellDivision,Kalispell,Montana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearing upondue notice before John E. Hedrick, Trial Examiner. Said hearing was heldatKalispell,Montana, on February 24, 1945. The Company, I. B. E. W.,and Locally Organized Employees of Mountain States Power Company,Kalispell Division, herein called the L. O. E., appeared and participated. Allparties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded an opportunityto file briefswith the Board.Upon the entire record in the case, the 4Board makes the following:62 N. L.R.B,No 16.119 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMountain States Power Company, a Delaware corporation having itsprincipal and executive offices at Albany, Oregon, is a public utility engagedin furnishing water, electricity, and telephone service to its customers inthe States of Montana, Wyoming, Idaho, Washington, and Oregon. Foroperational purposes, the territory served by the Company is divided intoseveral divisions.We are concerned herein solely with the Company's Kalis-pellDivision, which embraces Kalispell, Columbia Falls,White Fish, BigFork, Libby, Somers, and Poison, Montana. The Kalispell Division pro-duces and furnishes annually to its customers about 24,000,000 k.w. hoursof electricity,maintains approximately 2,900 telephone stations, and pro-vides the domestic water supply to the towns of Big Fork and Libby, Mon-tana. Its telephone system is connected with the major telephone systemsof the country, and by means thereof, telephone calls may be made to anypart of the United States.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.1I.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, Local Union No. 768,affiliated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.Locally Organized Employees of the Mountain States Power Company,Kalispell Division, unaffiliated, is a labor organization admitting to mem-bership employees of the Company.',-III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the I. B. E. W. as theexclusive bargaining representative of certain of the Company's employeesuntil the I. B. E. W. has been certified by the Board.A statement of a Board agent, introduced into evidence at the hearing,indicates that the I. B. E. W. represents a substantial number of employeesin the unit hereinafter found appropriate?1 The I. B. E. W. objected to the L. 0 E 's motion to intervene on the ground that it was not alabor organization within the meaning of the Act Although the L 0 E. does not have some of theattributes generally found in labor organizations,the record nevertheless indicatesthat the L. 0 Ewas organized for collective bargaining purposes and that it has so functionedWe, therefore, findno merit inthe I. B E W 's contention SecMatter of Gicloso, Inco, porated,60 N. L R B 1477,Matter of Air Reduction Sales Company,58 N L. R B522; Afattcr of Fiigidaire Division, Gene) alMotors Corporation,39 N L R. B 11082The Field Examiner reported that the 1 B E. W. submitted 30 cards, that the names of 26 psons appearing on the cards were listed on the Company's pay roll of September 30, 1944,as teleph*coperators;and that the names of 4 person ippeaimg thereon weie listed on such pay toll as clerical,accounting, and office employees, and that all of the cards weie dated October 1944 The L 0 Esubmitted a petition beating the signatures of 15 persons, 11 of which weie names of persons appear-ing on the Company's aforesaid pay roll as office, clerical, and accounting employees The recoilreveals that there ate approximately 41 telephone opciators and 15 cleiical, accounting, and oEicLemployees in the Company's employ MOUNTAIN STATES POWER COMPANY121We find that a question affectingcommerce hasarisen concerning therepresentation of employees of the Company,within the meaning of Section9 (c) and Section 2 (6) and (7)of the Act.IV.THE APPROPRIATE UNIT; TIIE DETERMINATION OF REPRESENTATIVESThe I. B. E. W. seeks a unit of telephone operators and office, clerical, andaccounting employees employed in the Company's Kalispell Division. TheL. O. E. opposes the inclusion of office, clerical, and accounting employeesin the same unit with telephone operators, and inasmuch as it does not admitthe latter to membership, seeks a unit confined to the office, clerical, andaccounting employees. The Company, likewise, opposes the inclusion ofoffice, clerical, and accounting employees in the same unit with telephoneoperators, and maintains that each group should be embraced in a separatebargaining unit.The office, clerical, and accounting employees comprise the Division'saccounting, commercial, and stores departments, and perform duties gen-erally associated with their particular job classifications. The telephoneoperators comprise a separate department, and perform duties generallyassociated with telephone operators. Both groups work in the main officeand branch offices in close proximity to each other and are under the same'Over-all supervision of the division manager. The close relationship betweenthe services of the office, clerical, and accounting employees and the tele-phone operators is further evidenced by the fact that the accounting, clerical,and cashiering work performed by the former are interrelated with thetelephone calls put through by the latter. On the other hand, a divergenceexists between the two groups in terms of the skills required in the perform-ance of their duties. The office, clerical, and accounting employees are underthe immediate supervision of the divisional auditor who is in charge of theaccounting, commercial, and stores departments, whereas the telephoneoperators are under the immediate supervision of the telephone plant chiefwho is in charge of the telephone department. Furthermore, the office,clerical, and accounting employees have acted as a distinct group apart fromthe telephone operators in proceedings before the War Labor Board' Underthese circumstances, we are of the opinion that the office, clerical, andaccounting employees and the telephone operators may properly be includedin a single bargaining unit embracing both groups,' or may properly func-tion as separate bargaining units.' Accordingly, our determination of theappropriate unit or units will depend, in part, upon the desires of the em-8The L. O. E was recognized in the proceedings before theWar LaborBoard as their bargainingrepresentative.4 SeeMatter of Michigan Bell Telephone Company,58 N. L. R. B.622,Matter of Lorain Tele-phone Company,58N. L. R. B. 478;Matter of Middle States Utilities Company of Iowa,58N L. R. B. 482.Matter of Spicer Manufacturing Company,55 N. L R B 1491;Matter of WestinghouseElectricManufacturing Company,54N. L R B 272 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees themselves to be expressed at the elections hereinafter directed! Ifat such elections the employees of both groups select the I. B E. W., theywill thereby have indicated their desire to constitute a single bargaining unit,otherwise, they will have indicated their desire to constitute separate bar-gaining units.There remains for consideration the status of the following employees.Telephone plant chief and the chief operators.The Company andI.B. E. W. agree that the telephone plant chief and the chief operators atKalispell and at Poison should be excluded as supervisory employees.The L. 0. E. takes no position concerning these three employees. Inasmuchas they possess supervisory authority under the Board's customary defi-nition thereof, we shall exclude them from the voting groups hereinafterfound appropriate.Secretary to division manager.The Company and I. B. E. W. would ex-clude the secretary to the division rinanager as a confidential employee, theL. 0. E. would include her. Although the record does not expressly indicatethat her duties relate-directly to matters concerning the Company's laborrelations, it is apparent that, as' secretary to the division- manager, shewould have access to confidential information concerning the Company'slabor relations. Accordingly, we shall exclude her from the voting groupshereinafter found appropriate.'Divisional accountant,The I. B. E.' W. and Company would exclude thedivisional accountant as a supervisory employee; the L. 0. E. Would includehim. The divisional accountant takes care of the accounts generally andcosigns checks in behalf of the accounting department. Although he relievesthe divisional auditor in the latter's absence, there is no showing that itoccurs frequently or with any degree of regularity. Nor does the recordestablish that he otherwise has authority to hire, discharge, or effectivelyrecommend changes in the status of any employee. Since he does not fallwithin the Board's customary definition of a supervisory employee, we shallinclude him in the voting group hereinafter -found appropriate for the office,clerical, and accounting employees.Supervisor.The I. B. E. W. would include the supervisor under the chiefoperator at the Kalispell office, the Company would exclude her as a super-visory employee. The L. 0. E. takes no position. The supervisor has directsupervision of the actual hoard operation, sees that the calls go throughsmoothly, corrects mistakes, relieves and assists the operators when thereis a peak load, receives a higher rate of pay, and is required to have moretraining and experience than the ordinary operators. She has authoritycomparable to that of the, chief operator at Kalispell for whom she substi-DSeeMatter of General Electric Company,57 N L R B 817 SeeMatter of Middle States Utilities Company of Iowa,58 N L R. B. 482. MOUNTAIN STATESPOWER COMPANY123tutes in the latter's absence and who the parties agree should be excludedas a supervisory employee. We are of the opinion that she falls within theBoard's customary definition of a supervisory employee and we shall ex-clude her from the voting groups hereinafter found appropriate.'Operators in charge.The I B E. W would include the operators incharge at Somers and Columbia Falls; the Company would exclude themas supervisory employees, while the L. O. E. takes no position The operatorin charge of each of the above offices is in complete charge of her exchange,operates the switchboard, checks messages for proper rates, is responsiblefor toll tickets, -takes care of applications for service and customers whocome in to pay hills, and receives more pay than the ordinary relief operatoron the other shifts. She has authority to hire relief operators for the othershift and for extra work. Her authority in her own exchange is comparableto that of the chief operators at Kalispell and Poison who the parties agreeshould be excluded as supervisory employees.We are of the opinion thatthe operators in charge at Somers and Columbia Falls possess supervisoryauthority under the Board's customary definition thereof and we shallexclude them from the voting groups hereinafter found appropriate..We shall direct that separate elections.by secret ballot be held amongthe employees in the voting groups listed below, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, or 'other-wise effect changes in the status of employees, or effectively recommendsuch action, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to the luni-tations and additions set forth in the Direction ;1.All office, clerical, and accounting employees employed in the KalispellDivision, including the divisional accountant, but excluding the divisionalauditor, chief clerk,'. and secretary to the divisional manager,2.All telephone operators employed in the Company's Kalispell Division,excluding the telephone plant chief, chief operators, operators-in-charge.and supervisor at the Kalispell officeDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Mountain States Power Com-pany, Kalispell Division, Kalispell, Montana, elections by secret ballot shall8 See Matterof Lorain Telephone Company,58 N L R B 4788Matter ofMiddleStates UtilitiesCompany of Iowa,58 N L R B 48218 The partiesagree,and we and, that the divisional auditor and the chief clerk are supervisoryemployees within the Board's customary definition thereof 124DECISIONS OFNATIONALLABOR RELATIONS BOARDbe conducted as early as possible, but not later than thirty (30) clays fromthe date of this Direction, under the direction and supervision of the Re-gional Director for the Nineteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in the votinggroups found appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to the dateof the election ; (1) to determine whether the employees described in group1 in Section IV, above, desire to be represented by the Locally OrganizedEmployees of the l\vlountain States Power Company, Kalispell Division, orby International Brotherhood of Electrical Workers, Local Union No. 768,'A. F. of L., for the purposes of collective bargaining, or by neither; (2) todetermine whether or not the employees described in group 2 of Section IV,above, desire to be represented by International Brotherhood of ElectricalWorkers, Local Union No. 768, A. F. of L., for the purposes of collectivebargaining.